ORDER
This is an appeal by the Tennessee Secondary School Athletic Association *682(TSSAA) from an order of the district court granting a preliminary injunction enjoining TSSAA from prohibiting the appellee Victor Hamilton from participating in interscholastic athletics on behalf of Memphis Frayser High School. 28 U.S.C. § 1292(a). The appellee does not contend that the eligibility rules of TSSAA are invalid. He argues in this court, as he did successfully in the district court, that he was entitled to reasonable notice and a hearing on the issue of whether he had lost his athletic eligibility by transferring from one school in the Memphis school district to another school in the same district in the absence of a change of residence by his parents.
Upon examination of the record the court concludes that the district court abused its discretion in granting a preliminary injunction in this case. This case was brought under 42 U.S.C. § 1983 and the entire basis for relief was the appellee’s assertion that TSSAA had acted in violation of his right to due process of law as guaranteed by the Fourteenth Amendment. As the Fifth Circuit stated in Mitchell v. Louisiana High School Athletic Association, 430 F.2d 1155, 1157-58 (5 Cir. 1970),
For better or worse, the due process clause of the fourteenth amendment does not insulate a citizen from every injury at the hands of the state. “Only those rights, privileges and immunities that are secured by the Constitution of the United States or some Act of Congress are within the protection of the federal courts. Rights, privileges and immunities not derived from the federal Constitution or secured thereby are left exclusively to the protection of the states.” [Quoting from 1 W. Barron & A. Holtzoff, Federal Practice § 37 at 200 (Wright ed. 1960)]. The privilege of participating in interscholastic athletics must be deemed to fall in the latter category and outside the protection of due process, (citations omitted).
The judgment of the district court is reversed and the cause remanded for such further proceedings as may be required in light of this order.